DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,209,948 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are directly correlated to the claims of US 11,209,948, as outlined in the table below.

Instant application
US 11,209,948 B2
Claim 1: A touch panel, comprising:
Claim 1: A touch panel, comprising: 
a plurality of touch units, disposed on a substrate, wherein a width of each of the touch units in a first extending direction is X, a width of each of the touch units in a second 5extending direction is Y, an area of each of the touch units perpendicularly projected on the substrate is A, and each of the touch units comprises:
a plurality of touch units, and disposed on the second substrate, wherein a width of each of the touch units in a first extending direction is X, a width of each of the touch units in a second extending direction is Y, an area of each of the touch units perpendicularly projected on the second substrate is A, and each of the touch units comprises:
a first electrode, extending along the first extending direction, and comprising two of first touch electrodes electrically connected to each other, wherein each of the first touch electrodes has a first deviation amount in the second extending direction, and the first deviation 10amount is greater than 0 and less than 0.2Y, wherein an area of the first electrode perpendicularly projected on the substrate is approximately 0.07A to 0.25A;
a first electrode, extending along the first extending direction, and comprising two of first touch electrodes electrically connected to each other, wherein each of the first touch electrodes has a first deviation amount in the second extending direction, and the first deviation amount is greater than 0 and less than 0.2Y, wherein an area of the first electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A, 
 a second electrode, extending along the second extending direction, and comprising two of second touch electrodes electrically connected to each other, wherein each of the second touch electrodes has a second deviation amount in the first extending direction, and 15the second deviation amount is greater than 0 and less than 0.2X, wherein an area of the second electrode perpendicularly projected on the substrate is approximately 0.07A to 0.25A, wherein the two of the second touch electrodes and the two of the first touch electrodes have four overlapping points, wherein each of the first electrode and the second electrode comprises a transparent conductive oxide.
a second electrode, extending along the second extending direction, and comprising two of second touch electrodes electrically connected to each other, wherein each of the second touch electrodes has a second deviation amount in the first extending direction, and the second deviation amount is greater than 0 and less than 0.2X, wherein an area of the second electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A, wherein the two of the second touch electrodes and the two of the first touch electrodes have four overlapping points; wherein each of the first electrode and the second electrode comprises a transparent conductive oxide; 
Claim 2: wherein a capacitance between the first electrode and the second electrode of each of the touch units is 0.3pF to 1.1pF.
Claim 2: wherein a capacitance between the first electrode and the second electrode of each of the touch units is 0.3pF to 1.1pF.
Claim 3: wherein the first electrode comprises three or more of the first touch electrodes electrically connected to each other or 25the second electrode comprises three or more of the second touch electrodes electrically connected to each other.
Claim 3: wherein the first electrode comprises three or more of the first touch electrodes electrically connected to each other or 25the second electrode comprises three or more of the second touch electrodes electrically connected to each other.
Claim 4: a liquid crystal panel, wherein the touch units are disposed above the liquid crystal panel, and a total value of a mutual capacitance between the first electrode and the second 5electrode and a parasitic capacitance between the first electrode and the liquid crystal panel is 0.8pF to 1.5pF, and a total value of a mutual capacitance between the first electrode and the second electrode and a parasitic capacitance between the second electrode and the liquid crystal panel is 0.8pF to 1.5pF.
Claim 1:  a liquid crystal panel, 
Claim 4: wherein a total value of a mutual capacitance between the first electrode and the second electrode and a parasitic capacitance between the first electrode and the liquid crystal panel is 0.8 pF to 1.5 pF, and a total value of a mutual capacitance between the first electrode and the second electrode and a parasitic capacitance between the second electrode and the liquid crystal panel is 0.8 pF to 1.5 pF.
Claim 5: wherein on each of the first touch electrodes, a distance between adjacent two of the overlapping points is 0.4X to 0.6X.
Claim 5: wherein on each of the first touch electrodes, a distance between adjacent two of the overlapping points is 0.4X to 0.6X.
Claim 6: wherein on each of the second touch electrodes, a distance between adjacent two of the overlapping points is 0.4Y to 0.6Y.
Claim 6: wherein on each of the second touch electrodes, a distance between adjacent two of the overlapping points is 0.4Y to 0.6Y.
Claim 7: wherein X is 3 mm to 6 mm, and Y is 3 mm to 6 mm.
Claim 7: wherein X is 3 mm to 6 mm, and Y is 3 mm to 6 mm.
Claim 8: a liquid crystal panel, wherein the touch units are disposed above the liquid crystal panel, and wherein each of the touch units further comprises: a dummy electrode, separated from the first electrode and the second electrode, wherein a capacitance between the first electrode and the second electrode is 0.3pF to 1.1pF, a 20total value of a mutual capacitance between the first electrode and the second electrode, a parasitic capacitance between the first electrode and the liquid crystal panel, and a parasitic capacitance between the first electrode and the dummy electrode is 0.8pF to 2pF, and a total value of a mutual capacitance between the first electrode and the second electrode, a parasitic capacitance between the second electrode and the liquid crystal panel, and a parasitic 25capacitance between the second electrode and the dummy electrode is 0.8pF to 2pF.
Claim 1: a liquid crystal panel, 
Claim 8: wherein each of the touch units further comprises: a dummy electrode, separated from the first electrode and the second electrode, wherein a capacitance between the first electrode and the second electrode is 0.3 pF to 1.1 pF, a total value of a mutual capacitance between the first electrode and the second electrode, a parasitic capacitance between the first electrode and the liquid crystal panel, and a parasitic capacitance between the first electrode and the dummy electrode is 0.8 pF to 2 pF, and a total value of a mutual capacitance between the first electrode and the second electrode, a parasitic capacitance between the second electrode and the liquid crystal panel, and a parasitic capacitance between the second electrode and the dummy electrode is 0.8 pF to 2 pF.
Claim 9: wherein in each of the touch units, an area of the dummy electrode perpendicularly projected on the second substrate is approximately 0.5A to 0.86A.
Claim 9: wherein in each of the touch units, an area of the dummy electrode perpendicularly projected on the second substrate is approximately 0.5A to 0.86A.
Claim 10:  a hardened layer, disposed on the second polarizer, and a thickness of the hardened layer is 80 μm to 120 μm
Claim 1:  a second polarizer,
Claim 10: a hardened layer, disposed on the second polarizer, and a thickness of the hardened layer is 80 μm to 120 μm
Claim 11: A touch panel, comprising:
Claim 11: A touch panel, comprising:
a plurality of touch units disposed on a substrate, wherein a width of each of the 10touch units in a first extending direction is X, a width of each of the touch units in a second extending direction is Y, and each of the touch units comprises:
a touch device, comprising a plurality of touch units, and disposed on the second substrate, wherein a width of each of the touch units in a first extending direction is X, a width of each of the touch units in a second extending direction is Y, and each of the touch units comprises: 
a first electrode, extending along the first extending direction, and comprising two of first touch electrodes electrically connected to each other;
a first electrode, extending along the first extending direction, and comprising two of first touch electrodes electrically connected to each other; 
a second electrode, extending along the second extending direction, and 15comprising two of second touch electrodes electrically connected to each other, wherein the two of the second touch electrodes and the two of the first touch electrodes have four overlapping points, wherein a mutual capacitance between the first electrode and the second electrode is 0.3pF to 1.1pF.
a second electrode, extending along the second extending direction, and comprising two of second touch electrodes electrically connected to each other, wherein the two of the second touch electrodes and the two of the first touch electrodes have four overlapping points, wherein a mutual capacitance between the first electrode and the second electrode is 0.3 pF to 1.1 pF; 
Claim 12: wherein an area of each of the touch units 20perpendicularly projected on the substrate is A, an area of the first electrode perpendicularly projected on the substrate is approximately 0.07A to 0.25A, and an area of the second electrode perpendicularly projected on the substrate is approximately 0.07A to 0.25A.
Claim 12: wherein an area of each of the touch units perpendicularly projected on the second substrate is A, an area of the first electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A, and an area of the second electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A.
Claim 13: wherein the first electrode comprises three or more of the first touch electrodes electrically 25connected to each other or the second electrode comprises three or more of the second touch electrodes electrically connected to each other.
Claim 13: wherein the first electrode comprises three or more of the first touch electrodes electrically connected to each other or the second electrode comprises three or more of the second touch electrodes electrically connected to each other.
Claim 14: wherein each of the first touch electrodes has a first deviation amount in the second extending direction, the first deviation amount is 5greater than 0 and less than 0.2Y, each of the second touch electrodes has a second deviation amount in the first extending direction, and the second deviation amount is greater than 0 and less than 0.2X.
Claim 14: wherein each of the first touch electrodes has a first deviation amount in the second extending direction, the first deviation amount is greater than 0 and less than 0.2Y, each of the second touch electrodes has a second deviation amount in the first extending direction, and the second deviation amount is greater than 0 and less than 0.2X.
Claim 15: wherein on each of the first touch electrodes, a distance between adjacent two of the overlapping points is 0.4X to 0.6X.
Claim 15: wherein on each of the first touch electrodes, a distance between adjacent two of the overlapping points is 0.4X to 0.6X.
Claim 16: wherein on each of the second touch electrodes, a distance between adjacent two of the overlapping points is 0.4Y to 0.6Y.
Claim 16: wherein on each of the second touch electrodes, a distance between adjacent two of the overlapping points is 0.4Y to 0.6Y
Claim 17: wherein X is 3 mm to 6 mm, and Y is 3 mm to 6 mm.
Claim 17: wherein X is 3 mm to 6 mm, and Y is 3 mm to 6 mm.
Claim 18:  15a liquid crystal panel, wherein the touch units are disposed above the liquid crystal panel, and wherein each of the touch units further comprises: a dummy electrode, separated from the first electrode and the second electrode, wherein a capacitance between the first electrode and the second electrode is 0.3pF to 1.1pF, a total value of a mutual capacitance between the first electrode and the second electrode, a 20parasitic capacitance between the first electrode and the liquid crystal panel, and a parasitic capacitance between the first electrode and the dummy electrode is 0.8pF to 2pF, and a total value of a mutual capacitance between the first electrode and the second electrode, a parasitic capacitance between the second electrode and the liquid crystal panel, and a parasitic capacitance between the second electrode and the dummy electrode is 0.8pF to 2pF.
Claim 11:  a liquid crystal panel, 
Claim 18: wherein each of the touch units further comprises: a dummy electrode, separated from the first electrode and the second electrode, wherein a capacitance between the first electrode and the second electrode is 0.3 pF to 1.1 pF, a total value of a mutual capacitance between the first electrode and the second electrode, a parasitic capacitance between the first electrode and the liquid crystal panel, and a parasitic capacitance between the first electrode and the dummy electrode is 0.8 pF to 2 pF, and a total value of a mutual capacitance between the first electrode and the second electrode, a parasitic capacitance between the second electrode and the liquid crystal panel, and a parasitic capacitance between the second electrode and the dummy electrode is 0.8 pF to 2 pF.
Claim 19: wherein in each of the touch units, an area of the dummy electrode perpendicularly projected on the substrate is approximately 0.5A to 0.86A.
Claim 19: wherein in each of the touch units, an area of the dummy electrode perpendicularly projected on the substrate is approximately 0.5A to 0.86A.
Claim 20: a polarizer, disposed on the touch units; and 5a hardened layer, disposed on the polarizer, and a thickness of the hardened layer is 80 pm to 120 pm.
Claim 11:  a second polarizer, disposed on the touch units.
Claim 20:  a hardened layer, disposed on the second polarizer, and a thickness of the hardened layer is 80 μm to 120 μm.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871